Citation Nr: 1102645	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-10 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension 
prior to November 4, 2009.

2.   Entitlement to a rating in excess of 10 percent for 
hypertension from November 4, 2009.

3.  Entitlement to an initial rating in excess of 10 percent for 
carpal tunnel syndrome (CTS) of the right wrist.

4.  Entitlement to service connection for the residuals of 
pneumonia.

5.  Entitlement to service connection for chronic sinusitis, to 
include allergies, headaches, and cough.

6.  Entitlement to service connection for hepatitis, to include 
fatigue.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to January 
2004.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, in pertinent part, (1) granted service 
connection for hypertension and provided a noncompensable ( 0 
percent) evaluation effective February 1, 2004, (2) granted 
service connection for CTS of the right wrist with degenerative 
changes, to include hand pain and numbness, and provided an 
noncompensable evaluation effective March 1, 2004, (3) denied 
service connection for pneumonia, to include influenza, (4) 
denied service connection for chronic sinusitis, to include 
allergies, headaches and cough, (5) and denied service connection 
for hepatitis, to include fatigue.

In a February 2006 rating decision, the RO provided a 10 percent 
rating for CTS, right wrist, effective February 1, 2004.  In an 
August 2010 rating decision, the RO provided a 10 percent rating 
for hypertension, effective November 4, 2009, creating staged 
ratings.  As the appeal involves a request for a higher initial 
rating following the grant of service connection, the Board has 
characterized the matter on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for disabilities already service- connected).  Moreover, 
although the RO provided increased ratings for hypertension and 
CTS, as higher ratings are available at each stage, and the 
Veteran is presumed to seek the maximum available benefit, the 
Board has characterized the appeal as encompassing the issues set 
forth on the title page.  Id; AB v. Brown, 6 Vet. App. 35, 38 
(1993).

On his March 2006 substantive appeal, the Veteran indicated he 
wished to have a Board hearing at his local RO.  However, in a 
July 2006 informal hearing conference, the Veteran withdrew his 
request for a Board hearing.

This appeal was previously before the Board in April 2009.  The 
Board remanded the claim so that treatment records could be 
requested, the Veteran could clarify whether he was withdrawing 
any of his claims, and the Veteran could be scheduled for VA 
examinations.  The case has been returned to the Board for 
further appellate consideration.  Additionally, in the April 2009 
Board remand, the Board addressed the issue of service connection 
for sleep apnea in the remand directives.  The RO granted service 
connection for sleep apnea in an August 2010 rating decision, and 
the Veteran has not (yet) appealed the assigned rating; therefore 
the issue is not currently before the Board.

The issues of service connection for gouty arthritis, to 
include as secondary to medications taken for 
hypertension, and whether new and material evidence has 
been submitted to reopen a claim for service connection 
for sinus bracycardia have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issues of entitlement to service connection for the residuals 
of pneumonia, entitlement to service connection for chronic 
sinusitis, to include allergies, headaches, and cough, and 
entitlement to service connection for hepatitis, to include 
fatigue are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claims and the VA has made 
reasonable efforts to develop such evidence.

2.  The Veteran has been on prescription medication for 
hypertension since December 2003.

3.  For the time period prior to November 4, 2009, hypertension 
was not manifested by diastolic pressure diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 200 
or more.  Hypertension was manifested by diastolic pressure 
predominantly 100 or more or systolic pressure predominantly 160 
or more, or a history of diastolic pressure predominantly 100 or 
more or systolic pressure predominantly 160 or more requiring 
medication.

4.  For the time period beginning November 4, 2009, hypertension 
was not manifested by diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.

5.  The Veteran is right hand dominant, and carpal tunnel 
syndrome of the right wrist is manifested by no more than mild 
symptoms.


CONCLUSIONS OF LAW

1.  Prior to November 4, 2009, the criteria for an initial rating 
of 10 percent, and no higher, for hypertension, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2010).

2.  From November 4, 2009, the criteria for a rating in excess of 
10 percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2010).

3.  The criteria for a rating of in excess of 10 percent for 
carpel tunnel syndrome of the right wrist have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.124a Diagnostic 
Codes 8599-8515 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection claims in 
October 2003.  Thereafter, he was notified of the provisions of 
the VCAA by the VA in correspondence dated in January 2004 and 
March 2010.  The letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  Thereafter, 
the claim was reviewed and a supplemental statement of the case 
(SSOC) was issued in August 2010 (for the issues of increased 
ratings for hypertension, and increased ratings for carpal tunnel 
syndrome of the right wrist).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in a March 2006 letter.  
The notice requirements pertinent to the issues on appeal have 
been met and all identified and authorized records relevant to 
these matters have been requested or obtained

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records and VA treatment records were obtained and 
associated with his claims file.  He was also afforded VA medical 
examinations in December 2003, September 2005, November 2009, and 
May 2010 to assess the current nature of his claimed 
disabilities.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations-Increased Ratings

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2010).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Court has held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2(2010).  
Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 2004, 207-208 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service- connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2010).

Where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2010).

Hypertension

The Veteran currently has staged ratings for his service 
connected hypertension; a noncompensable evaluation prior to 
November 4, 2009, and 10 percent disabling thereafter.

710
1
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension):
Ratin
g

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who 
requires continuous medication for control
10
Note 1: Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least three 
different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, as 
part of the condition causing it rather than by a separate 
evaluation.
Note 3: Evaluate hypertension separately from hypertensive heart 
disease and other types of heart disease. 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2010)

Factual Background and Analysis

The Veteran filed a claim for service connection for hypertension 
in October 2003, and noted his condition began in January 2003.  
Service treatment records contain numerous blood pressure 
readings with many of the readings indicative of elevated blood 
pressure.  During his November 2003 retirement examination the 
Veteran noted that his blood pressure was frequently high.  The 
Veteran was referred for further evaluation of his hypertension; 
however, his blood pressure was not recorded in the retirement 
examination.

An August 2003 letter from Dr. P.G., noted the Veteran had been 
running high blood pressure recently.  On examination his blood 
pressure was 142/96.  He was advised to restrict his salt intake 
and monitor his blood pressure.  It was suggested that if 
elevated blood pressure readings continued, the Veteran would be 
placed on antihypertensive medications.

In December 2003, the Veteran was afforded a VA compensation and 
pension - general medical retirement examination just prior to 
his discharge from service.  The Veteran reported that his 
hypertension began in 1999, and he stated that he developed 
headaches when his blood pressure was high.  He was not on 
medications for hypertension at the time, and was attempting to 
regulate his disability with diet and exercise.  His blood 
pressure readings during the examination were 156/87, 173/113, 
and 167/114.  Hypertension was diagnosed.

In July 2004, service department treatment records noted that the 
Veteran had poorly controlled hypertension.

A December 2004 treatment note from a service department 
outpatient clinic noted the Veteran had a blood pressure reading 
of 135/86.

In January 2005, the Veteran submitted a notice of disagreement 
with the March 2003 rating decision, and noted he was on 
prescription medication to control his hypertension (Lisinopril 
and Hydrochlorothiazide (HCTZ).

A February 2005 blood pressure reading from a service department 
outpatient clinic, was 140/81.

During a September 2005 VA examination, the Veteran had blood 
pressure readings of 148/86 and 149/84.  

In his April 2006 statement substantive appeal, the Veteran noted 
that he was placed on hypertension medication in December 2003 
(HCTZ), and was given additional medication in April 2004 
(Lisinopril).  He stated he believed his hypertension warranted a 
20 percent rating throughout the claims period on appeal.  

A HCTZ list of prescribed medications noted the Veteran was 
prescribed HCTZ in December 2003, and Lisinopril in January 2005.

In April 2009 case was remanded, in part to request that the 
Veteran provide information regarding ongoing treatment for 
hypertension.  Although he responded to other issues, he did not 
provide additional hypertension treatment information. 

In September 2009, treating private physician V.G. noted that the 
Veteran first had high blood pressure readings in 1997, which 
continued to be high through 2003 when he was placed on a salt 
restrictive diet, and later blood pressure medication.  

In November 2009, the Veteran was afforded a VA hypertension 
examination; the Veteran's claims file and medical records were 
reviewed in conjunction with the examination.  He was noted to 
have been started on medication to treat his hypertension in 
2003.  His blood pressure was 153/100 on initial reading.  
Subsequent readings were 141/101 and 155/100.  

Prior to November 4, 2009

The Board notes that the Veteran had blood pressure readings of 
156/87, 173/113, and 167/114 during his December 2003 VA 
examination.  He also had six blood pressure readings during 
service where his blood pressure included either diastolic 
pressure of 100 or more or systolic pressure of 160 or more.  
After being placed on medication to control his hypertension in 
December 2003, the Veteran did not have blood pressure readings 
which included either diastolic pressure of 100 or more or 
systolic pressure of 160 or more until the November 4, 2009 
examination.  However, the evidence shows that the Veteran has 
been on continuous medication for his hypertension since December 
2003.  As such, the Board finds that a 10 percent initial rating 
is warranted prior to November 4, 2009.  

The Veteran is not entitled to an initial rating in excess of 10 
percent because there is no evidence that the Veteran's diastolic 
pressure was predominantly 110 or more or that his systolic 
pressure was predominantly 200 or more.  There is one record 
which noted that the Veteran's blood pressure reading after an 
exercise stress test was 230/80 in August 2003.  Although two of 
his readings from December 2003 included diastolic pressure of 
110 or more, the vast majority of his blood pressure readings did 
not meet the criteria for an increased rating, and therefore the 
evidence shows that his disability most nearly approximates the 
criteria for a 10 percent rating.  

From November 4, 2009

The Veteran's blood pressure readings in November 2009 were 
153/100, 141/101 and 155/100.  While the second blood pressure 
reading included a systolic reading of more than 100, there were 
no readings with a systolic pressure of 110 or more and no 
diastolic readings of 200 or more from November 2009.  As his 
blood pressure readings have not met the criteria under the 
applicable diagnostic code for an increased rating, the Board 
finds that a rating in excess of 10 percent from November 4, 2009 
is not warranted.

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; such as he 
develops headaches when his blood pressure is high, or when he 
was prescribed medications.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  See also 
Buchanan, supra (The Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence. If the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to the veteran's ability to prove his 
claim of entitlement to disability benefits based on that 
competent lay evidence.)  

Here, the Board finds that the Veteran is competent as his 
factual statements were supported by the record.  However, the 
Veteran's opinion that he is entitled to a 20 percent rating for 
his hypertension is not shown by the evidence of record.  DC 7101 
associates specific blood pressure readings with the ratings that 
will be provided, and there is no indication in the claims file 
that the Veteran has met the standards for a 20 percent rating 
under DC 7101 during any time on appeal. 

Carpal Tunnel Syndrome, Right Wrist

The Veteran is currently rated 10 percent for his CTS of the 
right wrist, which is rated under DC 8599-8515 for paralysis of 
the median nerve.  Diagnostic Code 8599 indicates the condition 
is unlisted and is rated under a closely related disease or 
injury.  38 C.F.R. § 4.27.  Diagnostic Code 8515 pertains to 
paralysis of the median nerve.

The Median Nerve
851
5
Paralysis of:
Majo
r
Mino
r

Complete; the hand inclined to the ulnar side, 
the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of 
the thenar eminence, the thumb in the plane of 
the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb 
at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances
70
60

Incomplete:

  Severe
50
40

  Moderate
30
20

  Mild
10
10
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010)

Diseases of the Peripheral Nerves

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration. When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree. The following ratings for the peripheral nerves 
are for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.

Factual Background and Analysis

The Veteran filed a claim for service connection for right CTS, 
post surgery in October 2003.  He noted he underwent surgery for 
his condition in June 2003.

Service treatment records show the Veteran suffered a boxer's 
fracture of his right 5th metacarpal in April 1984.  In May 2003, 
he was noted to have right hand pain and paresthesias consistent 
with cubital tunnel syndrome.  In June 2003, he was assessed with 
right CTS with positive response to carpal injection and 
underwent release surgery.  

In December 2003, the Veteran was provided a VA compensation and 
pension - general medical retirement examination.  During the 
examination, he provided a history of having the fingers of his 
right hand fall asleep and painful fingers (especially at night).  
A nerve conduction study in service was positive, and followed by 
surgery.  Presently, he complained of continued throbbing pain in 
his fingers.  He noted that his fingers no longer fell asleep or 
tingled.  He was being treated with a steroid cream for his 
fingers.  On objective examination, muscle strength in the 
biceps, triceps and hand grip were 5/5 bilaterally.  He had 
dorsiflexion of the wrist from zero to 70 degrees, palmar flexion 
from zero to 80 degrees, radial deviation from zero to 20 
degrees, and ulnar deviation from zero to 45 degrees.  The 
Veteran had positive Phalen's test (used to diagnose carpal 
tunnel syndrome).  He had full extension of the fingers and 
"good" strength.  He was assessed with mild deformity of the 
right hand 4th and 5th metacarpals (shown by x-ray). 

The Veteran was afforded a VA joints examination in September 
2005; his claims file and medical records were reviewed.  The 
examiner noted that the Veteran's bilateral wrists were better 
evaluated with a peripheral nerve examination.  He was noted to 
be right hand dominant.  He complained of pain in his right hand 
even with shaking hands, but with no noted weakness.  He did 
report increased fatigability when using his dominant hand.  He 
wore a wrist splint at night.  Range of motion of the bilateral 
wrists was repeated three times, without reported pain.  Phalen's 
sign was positive bilaterally.  He was able to make a fist and 
grasp 5/5.  He could fully extend his hand and oppose finger to 
thumb with 5/5 strength.  He had scars consistent with CTS 
release; without tenderness to palpation.  There was no noted 
muscle wasting on the bilateral hands.  He was unable to cross 
his right thumb across his palm.  

In October 2005, the Veteran underwent VA nerve conduction 
testing.  He described numbness and pain in his right medial 
hand, with improvement if he "shook the hand out" and was worse 
with driving.  Muscle testing of finger abduction, finger flexion 
and wrist extension were 5/5 for the right hand.  Following 
testing, the impression was mild right median sensory neuropathy 
at the wrist.

In March 2006, the Veteran's service department primary care 
physician noted that the December 2003 and September 2005 
examiners had failed to document strength of individual fingers 
in the right hand.  She noted that the Veteran's right hand 
suffered pain from his CTS, and reported he had weakness from 
cubital tunnel syndrome.  She noted that he had no pincer 
strength in the 4th and 5th digits of the right hand.  

Additionally in March 2006, the Veteran provided a statement that 
his ability to grip was limited to a short period of time, due to 
considerable pain.  He reported that the pain in his hand 
affected his work, because he would often have to take breaks to 
let the pain decrease before continuing work.  He felt that he 
deserved a 30 percent rating for his right wrist CTS. 

In November 2009, the Veteran was afforded a VA peripheral nerves 
examination; his claims file and medical records were reviewed.  
The Veteran complained that both of his hands were numb and 
tingling, which would increase with use.  He described numbness, 
paresthesias, and pain located in the hand and digits two through 
five.  Sensory function examination revealed normal response to 
vibration, pain, and position sense, with decreased sense to 
light touch, involving the median and ulnar nerves.  No muscle 
group was affected.  His right upper reflex examination was 
normal (+2).  He had no muscle atrophy, no abnormal muscle tone, 
nor tremors or abnormal movements, and the joint function was not 
affected by the nerve disorder.  He reported problems with 
lifting and carrying, and pain in his upper right extremity.  He 
had a positive reverse Phelen's, negative Phelen's, and negative 
Finkelstien's test (used to diagnose DeQuervain's tenosynovitis).  
He had a positive Tenel's test (used to detect an irritated 
nerve) at the elbow, and a positive pronator teres syndrome 
(compression neuropathy of the median nerve at the elbow) sign.  
He was diagnosed with bilateral pronator teres (BPT) and ulnar 
entrapment syndrome.  He was noted to have neuralgia, but not 
neuritis or paralysis. 

In May 2010, an addendum was provided for the November 2009 
peripheral nerves examination.  The addendum involved a complete 
discussion of grip strength and of the strength of individual 
fingers.  The examiner noted that weakness and atrophy of the 
thenar muscles may occur if CTS remains untreated.  The examiner 
felt that there was electromyography and nerve conduction 
velocity evidence that his right CTS remains even though there 
was a release.  The examiner noted that there was no 
electrophysiologic evidence of a motor deficit in the muscles of 
the hand, nor was there wasting of the muscles of the thenar 
eminence.  On physical examination, the Veteran had the capacity 
to digitally oppose all four fingers with the thumb (5/5).  
However, he did have pain with numerous repetition on the right 
side.  The examiner noted that the flexor muscle groups, with the 
exception of the intrinsic muscles of the hand, would not be 
affected by CTS as they are innervated prior to the median nerve 
entering the hand.  The Veteran had decreased light touch 
sensation in the second to fifth fingers, which showed impairment 
of the median and ulnar nerves. 

An April 2010 nerve test was cited in the May 2010 examination.  
The test showed borderline right median sensory peak latency with 
normal amplitude to the thumb, not significantly different than 
the 2005 study.  There was no electrophysiologic evidence for 
ulnar neuropathies bilaterally.

Based on the evidence of record, the Board is of the opinion that 
the Veteran's right carpal tunnel syndrome does not meet the 
criteria for the next higher 30 percent rating under Diagnostic 
Code 8515 (as the Veteran's right hand is his dominant hand).  

During the November 2009 VA peripheral nerves examination, the 
Veteran was noted to have neuralgia in the right hand.  Neuralgia 
is "acute paroxysmal pain radiating along the course of one or 
more nerves usually] without demonstrable changes in the nerve 
structure." WEBSTER's at 471. Vet. App.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  The same examiner noted that there was no 
neuritis or paralysis of the right hand.  

The evidence indicates that the Veteran experiences pain in his 
right hand, an inability to cross his right thumb across his 
palm, and decreased touch sensation in his second to fifth 
digits, although the November 2009 sensory function examination 
revealed normal response to vibration, pain, and position sense.  
No muscle group was affected.  His right upper reflex examination 
was normal (+2).  He had no muscle atrophy, no abnormal muscle 
tone, nor tremors or abnormal movements, and the joint function 
was not affected by the nerve disorder.  While his service 
department primary care physician in March 2006 indicated that 
the Veteran had no pincer strength in his 4th and 5th digits, VA 
medical findings noted after that did not support that statement.  

Clearly, when comparing the criteria for a higher rating to the 
objective evidence, it is apparent that a higher rating is not 
merited.  There is no evidence that the right hand is even mildly 
inclined to the ulnar side, or that the index and middle fingers 
even mildly extend than normally.  The examiner found no atrophy 
of the muscles of the thenar eminence, there was no evidence of 
even the mild onset of ape hand.  The only actual impairments 
were his inability to cross his right thumb across his palm and a 
decreased touch sensation; and these are not of such severity so 
as to merit a higher rating.  The Veteran is noted to continue to 
have full grip strength in his hand, full motion of his wrists, 
and no muscle atrophy.  

The Board further notes that a higher rating is not warranted 
under any other analogous criteria.  The highest rating available 
for limitation of motion of the dominant thumb is 20 percent.  
There is no diagnosis of ankylosis of any of the Veteran's 
fingers or his wrist.  He was noted to have a full range of 
motion of his wrist.  There is no evidence that an additional 
separate rating is warranted for his CTS surgical scar, as it was 
not tender on palpation and he had a full range of motion of his 
wrist.

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this case, there are no exceptional or unusual 
factors with regard to the Veteran's hypertension or right wrist 
CTS.  The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service- connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe his disability levels and 
symptomatologies and provides for more severe symptoms than shown 
by the evidence during the period in question; thus, his 
disability pictures are contemplated by the Rating Schedule, and 
the assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  His symptoms are 
not unusual, are contemplated by the rating criteria, and are 
still within the limits of the schedular criteria. Referral for 
extraschedular consideration is not warranted.



ORDER

Entitlement to an initial 10 percent rating for hypertension, 
prior to November 4, 2009, is granted.

Entitlement to rating in excess of 10 percent for hypertension 
from November 4, 2009, is denied.

Entitlement of an initial rating of 30 percent for CTS of the 
right wrist is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court is applicable to this 
appeal.  

In a March 2004 rating decision, the RO decided 16 issues claimed 
by the Veteran.  In February 2005, the Veteran submitted a notice 
of disagreement (NOD) with all 16 issues.  In February 2006, the 
RO issued a statement of the case (SOC) for 15 issues; excluding 
the issue of service connection for status post MCL rupture 
(claimed as right knee condition), which was granted in a 
February 2006 rating decision.  In March 2006, the Veteran 
submitted a substantive appeal VA Form 9 for eight issues: (1) 
degenerative joint disease of the right shoulder, (2) 
hypertension; (3) carpal tunnel syndrome, right wrist; (4) 
Achilles tendonitis, right ankle; (5) hyperlipidemia; (6) 
pneumonia, to include influenza; (7) headaches, cough 
(sinusitis); and (8) fatigue (hepatitis).  During a July 2006 
informal RO conference the Veteran withdrew his request for a 
Board hearing, but noted that he had appealed nine issues.  The 
issue of service connection for sinus bracycardia listed on the 
July 2006 conference sheet was not timely appealed by the 
Veteran.  The same nine issues, with the incorrect sinus 
bracycardia, were listed on the informal hearing presentation 
provided by the Veteran's representative.

In April 2009, the Board denied service connection for 
hyperlipidemia, denied an increased rating for mild degenerative 
joint disease of the right shoulder, and denied an increased 
rating for Achilles tendonitis of the right ankle.  The Board 
additionally remanded: (1) service connection for the residuals 
of pneumonia; (2) service connection for sinusitis; (3) service 
connection for hepatitis; (4) entitlement to an increased rating 
for carpal tunnel syndrome, right wrist; and (5) entitlement to 
an increased rating for hypertension.  

The Board's remand directives included that the Veteran should be 
scheduled for additional VA examinations to address his claims 
for hypertension, right CTS, and pneumonia residuals.  In 
November 2009, the Veteran was afforded such examinations.  
Additional remand directives stated:

2.  The Veteran should be requested to 
clarify if he wishes to withdraw his appeal 
as to the issues of entitlement to service 
connection for chronic sinusitis, to 
include allergies, headaches and cough, and 
entitlement to service connection for 
hepatitis, to include fatigue.  He should 
be informed that if such clarification is 
not received the issues as developed for 
appeal review will remain on appeal.  
(Emphasis added)

7.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case 
and be afforded the opportunity to respond.  
Thereafter the case should be returned to 
the Board for appellate review.  (Emphasis 
added)

In September 2009, the Remand & Rating Development Team (RRDT) 
issued VCAA notice requesting clarification of the issues the 
Veteran wished to appeal.  It does not appear that the Veteran 
replied to this request, thus the issues should have remained on 
appeal.  Indeed, in March 2010, the RRDT issued VCAA notification 
for the five remaining issues on appeal.  However, in August 
2010, the RRDT issued a SSOC for only the claims regarding 
hypertension and right wrist CTS; overlooking not only service 
connection for chronic sinusitis and hepatitis, which were not 
withdrawn, but also service connection for residuals of 
pneumonia, even though the Veteran underwent a VA examination for 
the issue in November 2009.  Where the remand orders of the Board 
or the Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  On remand, the AMC/RO should consider all 
evidence regarding the remaining issues, complete any necessary 
additional development, and provide determinations for the 
remaining issues on appeal.  If the issues remain denied, the 
AMC/RO should provide an SSOC for all issues prior to returning 
the appeal to the Board.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review all evidence of 
record, including the November 2009 VA 
examination, and then readjudicate the 
Veteran's claims for entitlement to service 
connection for chronic sinusitis, entitlement 
to service connection for hepatitis, and 
entitlement to service connection for 
residuals of pneumonia.

2.  If the benefits sought on appeal are not 
granted, the Veteran and his representative 
must be provided with a supplemental 
statement of the case regarding all 
issues continuing on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


